         Case 1:18-cv-02929-RBW Document 56 Filed 02/14/20 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                               )
 CAROL A. LEWIS, et al.,                       )
                                               )
                Plaintiffs,                    )
                                               )
        v.                                     )
                                               )    Civil Action No. 18-2929 (RBW)
 ALEX AZAR, in his official capacity as        )
 Secretary of the United States Department     )
                                               )
 of Health and Human Services,
                                               )
                                               )
                 Defendant.
                                               )

                                             ORDER

       Upon consideration of the parties’ Joint Statement Regarding Discovery Dispute and

Proposed Schedule, ECF No. 55, and for good cause shown, it is hereby

       ORDERED that on or before February 21, 2020, the defendant shall produce to the

plaintiffs the reconsideration decisions regarding Part C claim denials for coverage of continuous

glucose monitors from December 2012 through July 2019.

       SO ORDERED this 14th day of February, 2020.



                                                            REGGIE B. WALTON
                                                            United States District Judge
